Exhibit 10.4

AMENDMENT NO. 1

TO

MANAGEMENT RIGHTS AGREEMENT

Ladies and Gentlemen:

This letter agreement is being executed and delivered as of May 8, 2013 to amend
that certain letter agreement as of January 22, 2008 (the “Letter Agreement”)
entered with respect to the investment by 3i US Growth Healthcare Fund 2008 L.P.
(the “Partnership”) in Quintiles Transnational Corp. (the “Company”), the
predecessor of Quintiles Transnational Holdings Inc. (“Holdings”), and certain
management rights that the Company conferred upon the Partnership in connection
with such investment so that such investment may qualify as a “venture capital
investment” within the meaning of the Department of Labor regulation
Section 2510.3-101, as modified by Section 3(42) of ERISA (the “Plan Asset
Regulation”).

The parties hereto agree that Section 1(a)(v) of the Letter Agreement shall be
deleted in its entirety.

To indicate your agreement of the foregoing, please sign and return the
duplicate enclosed copy of this Letter Agreement to the undersigned.

 

Very truly yours,   Quintiles Transnational Holdings Inc.   By:   /s/ James H.
Erlinger III   Name:   James H. Erlinger III   Title:  

Executive Vice President, General Counsel

and Secretary

ACKNOWLEDGED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

 

3i US Growth Healthcare Fund 2008 L.P.   By:  

3i U.S. Growth Corporation, its General Partner

  By:  

/s/ Ken Hanau

  Name:   Ken Hanau   Title:   Director